NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



AVIHAI HARPAZ,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-4582
                                             )
LADDER HOLDINGS, LLC, a Florida              )
limited liability company,                   )
                                             )
             Appellee.                       )
                                             )

Opinion filed October 26, 2018.

Appeal from the Circuit Court for Lee
County; Elizabeth V. Krier, Judge.

Darol H.M. Carr of Farr, Farr Emerich,
Hackett, Carr & Holmes, P.A., Punta Gorda,
for Appellant.

Susan E. Trench, Phillip M. Hudson III,
Hilda Piloto, and Abbigail E. Webb of Saul
Ewing Arnstein & Lehr LLP, Miami, for
Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, VILLANTI, and SALARIO, JJ., Concur.